       Case 1:20-mj-00005-SAB Document 12 Filed 12/10/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JEREMY GRANT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case 1:20-mj-00005-SAB
12                     Plaintiff,                   CONSENT TO APPEAR BY
                                                    VIDEO TELECONFERENCE
13   vs.
14   JEREMY GRANT,
15                    Defendant.
16
17          I, Jeremy Grant, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my sentencing hearing in
19   this case. After consulting with my attorney, Assistant Federal Defender Matthew Lemke, I hereby
20   consent to appear by video teleconference for the change of plea hearing currently set for
21   December 10, 2020.
22
23
24   Dated: December 9, 2020                      /s/ Matthew Lemke
                                                  MATTHEW LEMKE
25                                                Assistant Federal Defender
                                                  Attorney for Defendant
26                                                JEREMY GRANT
27
     Dated: December 9, 2020                       /s/ Jeremy Grant
28                                                JEREMY GRANT
                                                  Defendant
       Case 1:20-mj-00005-SAB Document 12 Filed 12/10/20 Page 2 of 2


 1                                              ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43,
 3   Jeremy Grant is permitted to appear by video teleconference for change of plea hearing scheduled
 4   to take place on December 10, 2020.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:     December 9, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    2
